department of the treasury washington dc contact person telephone number in reference to op e ep t4 date sep - ices internal_revenue_service uniform issue list number legend individual a individual b individual c individual d individual e individual f ira ira ira ira ira ira this is in response to your date as supplemented by letters dated date and date request for a private_letter_ruling concerning the tax treatment of certain transactions relating to individual a and individual b’s individual_retirement_arrangements iras the following facts and representations have been submitted in support of your ruling_request individual a established an ira ira pursuant to a beneficiary designation timely signed individual b the lawful spouse of individual a was the sole beneficiary of ira to individual a’s death individual b established ira established by individual a and individual b were at all times in compliance with seétion a of the internal_revenue_code itis represented that the iras prior individual a reached age in and began receiving distributions from ira compliance with the minimum_required_distribution provisions of code sec_408 and sec_401 a in as the owner of ira and also being over the age of individual b began receiving the required minimum distributions with respect to ira in in individual a died in as sole beneficiary individual b received the required_minimum_distribution from ira for subsequently individual b by means of a trustee- to-trustee transfer transferred the assets of ra to her own ira ira your authorized representative has represented on your behalf that the assets transferred from ira to ira were not commingled with the assets already in ira and were subject_to separate_accounting subsequently individual b transferred by means of trustee-to-trustee transfers the assets transferred from ira to ira which were segregated from the assets in ira prior to the transfer into four new iras ira sec_3 through individuals c d e and f were named the beneficiaries of ira sec_3 through the assets transferred from ira to ira sec_3 through did not include any assets that were in ira prior to the transfer of ira into ira individual b will begin to receive required minimum distributions from ira sec_3 through no later than date based on the foregoing you request the following rulings that individual b may elect to treat ira as her own notwithstanding the fact that at the death of her husband both individual a and individual b had passed the required_beginning_date for determining the required_minimum_distribution rmd under code sec_408 of the internal_revenue_code_of_1986 as amended the code and that individual b’s transfer of the funds from individual a’s ira to her own ira constitutes a sufficient election to treat individual a’s ira as her own that the transactions referenced above whereby individual b transferred by means of trustee-to-trustee transfers the portion of ira which consisted of the amounts transferred from ira into ira sec_3 through do not constitute rollovers subject_to the one rollover per year limitation found in code sec_408 that for purposes of code sec_408 and the income_tax regulations promulgated thereunder individual b’s required_beginning_date for ira sec_3 through will be date and that individuals c d e and f will be treated as designated beneficiaries pursuant to sec_408 of the code for computation of the rmd to individual b if they are properly so designated on or before december that with respect to ra sec_3 through individual b may elect whether or not to recalculate her life expectancy under sec_401 of the code and sec_1 a -1 q a e-7 a and c of the regulations before her required_beginning_date of date that no excise_tax under sec_4974 of the code will be imposed for calendar years after so long as amounts actually distributed from individual b’s four iras ira sec_3 through are greater than or equal to the minimum amounts required to be distributed to individual b under sec_408 of the code that no excise_tax under sec_4974 of the code will be imposed for a failure to make distributions from individual b’s four iras ira sec_3 through for any calendar_year prior to with respect to your ruling_request sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code sets forth the requirements for a tax-free_rollover of amounts distributed from an ira sec_408 limits such rollovers for an individual to no more than once a year sec_401 and ii and a c of the code provide that the entire_interest of each employee under a plan to which the required_minimum_distribution rules apply must be distributed no later than april of the calendar_year following the calendar_year in which the individual attains age the required_beginning_date or in general must be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of the employee or over the lives of the employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in part that if distributions have begun and the employee dies before the entire_interest has been distributed to him then the remaining portion of such interest shall be distributed at feast as rapidly as under the method of distribution being used as of the date of his death sec_1_408-8 q a a-4 b of the proposed income_tax regulations states in relevant part that in the case of an individual dying after date the individual’s surviving_spouse may elect to treat the spouse's entire_interest in the trust as the spouse’s own account the result of such an election is that the surviving_spouse shail then be considered the individual for whose benefit the trust is maintained if the surviving_spouse makes such an election the surviving spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 of the code rather than those of sec_401 an election to claim the ira as the surviving spouse’s own will be considered to have been made by the surviving_spouse if any required amounts in the account including any amounts that have been transferred into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 q a a-4 lists actions by which a surviving_spouse can make said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse may so elect there is no requirement that the surviving_spouse not have reached the required_beginning_date in order for such individual to claim an ira as his or her own accordingly with respect to ruling_request number one we conclude that for purposes of code sec_408 individual b may lawfully claim ira as her own notwithstanding the fact that at the death of individual a both individual a and individual b had passed the required_beginning_date furthermore we conciude that the transfer of individual a’s ira to individual b’s ira constitutes a sufficient election to treat individual a’s ira as individual b’s with respect to ruling_request number two we rule that the trustee-to-trustee transfer of individual a’s ra to individual b’s ira at the direction of individual b constitutes an election to treat such transferred portion as taxpayer’s own and therefore qualifies as a tax-free transfer pursuant to sec_408 and is not subject_to the limitation found in code sec_408 with respect to ruling_request three sec_1_401_a_9_-1 q a d-3 a of the proposed_regulations states in part that generally for purposes of calculating the distribution period described in sec_401 of the code for distributions before death the designated_beneficiary will be determined as of the employee’s required_beginning_date sec_1_401_a_9_-1 q as f-1 b and c of the proposed_regulations state in part that the distribution required to be made on or before the employee's required_beginning_date shail be treated as the distribution required for the employee's first distribution calendar_year a calendar_year for which a minimum distribution is required is a distribution calendar_year the first calendar_year for which a distribution is required is an employee’s first distribution calendar_year the distribution required for distribution calendar years other than a distribution required to be made on or before the employee's required_beginning_date must be made on or before december of that distribution calendar_year sec_1_408-8 q a a-7 of the proposed_regulations provides in part that in the case of a transfer from one ira to another ira the rules of sec_1_401_a_9_-1 q a g-4 of the proposed_regulations apply for purposes of determining the account balance of and the minimum distribution from the iras involved sec_1_401_a_9_-1 q a g-4 provides in part that in the case of a transfer of an amount of an employee's benefit from one plan to another the general_rule is that the benefit of the employee under the transferee_plan is increased by the amount transferred the transfer has no impact on the minimum distribution required to be made by the transferee_plan in the calendar_year in which the transfer is received however if a minimum distribution is required from the transferee_plan for the following calendar_year the transferred amount must be considered to be part of the employee's benefit under the transferee_plan with respect to your third ruling_request in general a surviving_spouse who rolls over or transfers a distribution received from the ira of her deceased husband into her own ira is treated as having an account balance for purposes of code sec_401 a and the required_distribution rules as of the last date of the calendar_year during which the rollover or transfer is accomplished thus required distributions from said rollover ira must commence no later than the end of the calendar_year immediately following the calendar_year of rollover or transfer in this case individual b accomplished her transfers during the calendar_year thus she will have an account balance for purposes of the required_distribution rules as of date in accordance with the rule given above individual must begin to receive required distributions from her rollover ira no later than date furthermore if individual b intends to receive required distributions over the joint life expectancy of a designated_beneficiary and herself she must designate her beneficiary no later than date the entire balance credited to individual a’s ira ira was transferred in to individual b’s ira ira and subsequently to ra sec_3 through in late at the same time an election was made by individual b to treat ira as her own account accordingly for purposes of sec_408 of the code and the income_tax regulations thereunder individual b’s required_beginning_date for ira sec_3 through will be date while the proposed_regulations do not specifically answer the second part of ruling_request three in the absence of final regulations issues may be resalved by a reasonable interpretation of the proposed_regulations and statutory provisions accordingly itis a reasonable interpretation of the minimum distribution_requirements with respect to ruling requests three that individuals c d e and f may be treated as designated beneficiaries of ira sec_3 through respectively for purposes of sec_408 of the code since individual b will have designated the beneficiaries before her first required_distribution date of date with respect to ruling_request four sec_401 of the code states that for purposes of sec_401 the life expectancy of an employee and the employee’s spouse other than in the case of a life_annuity may be redetermined but not more frequently than annually sec_1_401_a_9_-1 q a e-7 a of the proposed_regulations states in part that if the plan does not adopt an optional provision specifying whether life expectancies will be determined with or without regard to the permissive recalculation rule_of sec_401 of the code and the employee or spouse has not made an election pursuant to q a e-7 c the life expectancy of the employee or spouse or the joint life and last survivor expectancy of the employee and spouse must be recalculated annually as provided in sec_401 a d for purposes of determining all distributions required under sec_401 sec_1_401_a_9_-1 q a e-7 of the proposed_regulations states that the plan may adopt a provision that permits the employee or spouse in the case of distributions described in sec_401 and iv of the code to elect the applicability or inapplicability of sec_401 if such election is permitted the employee or spouse must elect whether or not life expectancy will be recalculated no later than the time of the first required_distribution under sec_401 accordingly with respect to ruling_request four you may elect whether or not to recalculate your life expectancy under sec_401 a d of the code and sec_1 a - q a e-7 a and c of the proposed_regulations before your required_beginning_date of date as long as said election s are permitted under ira sec_3 and with respect to ruling_request five sec_4974 states in part that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan including an ira as defined in code sec_408 is less than the minimum_required_distribution for such taxable_year there is hereby imposed a tax equal to percent of the amount by which such minimum distribution exceeds the actual amount distributed during the taxable_year therefore regarding ruling_request five because invididual b has assumed individual a's iras as her own and individual b is considered the individual for whose benefit the iras are maintained individual b’s required_minimum_distribution will be determined by the distribution provisions of sec_401 of the code over individual b’s life or over the lives of individual b and a designated_beneficiary or over a period not extending beyond the life expectancy of individual b or the life expectancy of individual b anda designated_beneficiary we therefore conclude with respect to ruling_request five that no excise_tax under sec_4974 will be imposed for calendar years after so long as amounts actually distributed from ira’ sec_3 through are greater than or equal to the minimum amounts required to be distributed to individual b under sec_408 we further conciude with respect to ruling_request six that no excise_tax under sec_4974 will be imposed for failure to make distributions from ira sec_3 through for any calendar_year prior to this ruling is based on the assumption that ail iras meet the requirements of sec_408 of the code at all times the original letter and a copy of this letter have been sent to your authorized representative in accordance with a power_of_attorney on file in this office this ruling is directed only to the taxpayer who requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely yours john g riddle jr chief employee_plans technical branch nr ecterde a
